DETAILED ACTION
Reasons for Allowance
Claims 1-20 are allowed over the prior art of record as filed on October 23, 2019.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach: wherein a first time between a first transmit event and a second transmit event is less than a second time between the first transmit event and a first receive event corresponding with the PW Doppler signals acquired from the selected gate position in response to the first transmit event; determining, by at least one processor of the ultrasound system based on the PRF, a position of a virtual gate along a PW line in a B-mode image; presenting, at a display system, the virtual gate at the determined position along the PW line in the B-mode image; analyzing, by the at least one processor, B-mode image intensity values at the virtual gate in the B-mode image to determine whether the B-mode image intensity values exceed an intensity threshold; and providing, by the at least one processor, a virtual gate warning when the B-mode image intensity values exceed the intensity threshold. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793